Citation Nr: 0811480	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-29 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for a back disability has been 
received.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to a rating in excess of 50 percent for 
schizophrenia, undifferentiated type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1979.

Most recently, in September 1996,  the RO denied the 
veteran's earlier attempt to reopen a claim for service 
connection for a back disability.  Although the RO notified 
the veteran of the denial of his claim, the veteran did not 
initiate an appeal.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
in which the RO, inter alia, declined to reopen the veteran's 
claim for service connection for a back disability on the 
basis that new and material evidence had not been received.  
The RO also denied the veteran's claim for service connection 
for a left knee disability and his claim for a higher rating 
for his service-connected schizophrenia, undifferentiated 
type.  

In March 2003, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in September 
2003, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2003.  In a June 2006 supplemental SOC (SSOC), the RO 
continued the denial of the claims on appeal.

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the representative requested, and the undersigned granted, a 
30-day abeyance period for the submission of additional 
evidence.  The appellant has submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  
The Board accepts the additionally-received evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2007).

The Board's decision on the petition to reopen the claim for 
service connection for a back disability and the claim for 
service connection for a left knee disability are set forth 
below.  The claim for a higher rating for schizophrenia, 
undifferentiated type, is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In September 1996, the RO declined to reopen a claim for 
service connection for a back disability; although notified 
of the denial , the veteran did not initiate an appeal.

3.  Although some of the additional evidence associated with 
the claims file since the RO's September 1996 denial was not 
previously before agency decision makers, none of the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a back disability.

4.  While in- and post-service records reflect notations as 
to knee pain, competent evidence does not establish the 
veteran has, or ever has had, a left knee disability.



CONCLUSIONS OF LAW

1.  The September 1996 RO determination declining to reopen 
the petition to reopen the veteran's claim for service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).  

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
back disability are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001)).

3.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an April 2002 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the petition to reopen 
his claim for service connection for a back disability and 
his claim for service connection for a left knee disability, 
as well as what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  The April 2002 letter-which meets the first 
three of Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement.  While the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims, the 
April 2002 letter informed the appellant that he could obtain 
medical records on his own "and send them to us."  Given 
these instructions, the Board finds that the veteran has, 
effectively, been put on notice to provide any evidence in 
his possession that pertains to these claims.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  

Further, while the April 2002 letter did not inform the 
appellant of the bases for the prior, final denial of his 
petition to reopen a claim for service connection for a back 
disability or the correct date of that prior final denial, 
consistent with Kent, the letter provided the appellant with 
the correct definition of what constitutes new and material 
evidence in this appeal.  To the extent the April 2002 letter 
was deficient, such deficiency was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) .Both the 
January 2003 rating decision and the September 2003 SOC 
explained to the appellant the bases of the original denial 
of his service connection claim and how newly submitted 
evidence he had submitted was not material to whether the 
veteran had a back disability related to service.  
Thereafter, during the 2008 Board hearing, the veteran and 
his representative indicated  their knowledge that to reopen 
the claim for service connection for a back disability, new 
and material evidence that the veteran has a back disability 
and that his back disability is related to service must be 
presented.  

The Board also notes that a March 2006 post-rating letter 
informed the appellant how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  However, the timing of this 
notice is not shown to prejudice the veteran.  After issuance 
of the notice, and opportunity for the appellant to respond, 
the June 2006 SSOC reflects readjudication of the claims.  
Hence, the appellant is not shown to be prejudiced by the 
timing of such notice.  See Mayfield, 20 Vet. App. at 543; 
see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, as well as outpatient 
treatment records from the VA Medical Center (VAMC) in San 
Juan, Puerto Rico, and from a VA outpatient clinic in 
Arecibo, Puerto Rico.  Also of record and considered in 
connection with these claims is the transcript of the 
veteran's February 2008 Board hearing, as well as various 
written statements provided by the veteran and his 
representative, on his behalf.  

In summary, as regards the claims herein decided, the duties 
imposed by the VCAA have been considered and satisfied.  
Through various notices of the RO, the appellant has been 
notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).




A.  Petition to Reopen

The veteran's entitlement to service connection for a back 
disability has previously been considered and denied, most 
recently in September 1996.  In the September 1996 decision 
letter, the RO notified the veteran that he had failed to 
provide new and material evidence with which to reopen a 
service connection claim for a back disability.  The evidence 
then of record included service medical records (which show a 
complaint of lower back pain in May 1978, and reports of May 
1978 and November 1978 pre-discharge examinations which show 
no abnormalities of the spine or musculoskeletal system),  
the report of a May 1979 VA examination (which reflects no 
back complaints or findings), and evidence related to the 
veteran's psychiatric complaints.  

As the veteran did not appeal the RO's September 1996 
determination, it is final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The veteran's application to reopen his claim for service 
connection for a back disability was received on August 28, 
2001.  As regards petitions to reopen filed prior to August 
29, 2001, 38 C.F.R. § 3.156(a) provides that new and material 
evidence is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence associated with the claims file since the RO's 
September 1996 denial consists of VA medical records, the 
transcript of the veteran's Board hearing, and various 
statements provided by the veteran and by his representative, 
on his behalf.  

The treatment records are new, in the sense that they were 
not previously before agency decision makers, and are not 
cumulative or duplicative of evidence previously of record.  
However, none of these records include any medical comment or 
opinion indicating that the veteran has a current back 
disability (underlying the complaints of back pain noted in 
the records, see Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain, alone, without evidence of 
underlying pathology, does not constitute a disability for VA 
purposes)) or that there exists a medical nexus between 
current back disability and service.  

As regards the written statements and hearing testimony, the 
Board notes, in particular, that, during the February 2008 
Board hearing, the veteran asserted that, during service, he 
requested pain medication for his back.  He testified that 
his lower back problems, including fused discs, arose from a 
sadistic jump master who made paratrooper trainees jump 
outside the specific terrain for which the rope and rail 
training mechanism was designed.  He also said that during 
service he once was jumped by a group of individuals at 4 
a.m. outside a doughnut store near the base at Fort Bragg.  
He said that he was attacked because he was speaking Spanish, 
that he was grabbed by the neck, and ever since had neck 
pain.  He also testified that he has many spurs along his 
spinal cord.  He indicated that he is treated at VA 
facilities for these back and neck problems because he cannot 
afford a private physician.  He said that recent magnetic 
resonance imaging (MRI) and CT scans taken at VA show his 
back spurs.  See Transcript, pp. 12-15.

While the veteran's testimony is presumed to be credible for 
purposes of reopening, he (like his representative) is 
layperson not shown to have the appropriate medical training 
and expertise to competently provide a probative (i.e., 
persuasive) opinion on a medical matter-such as the 
diagnosis or etiology of particular disability.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
where, as here, the resolution of the claim turns on a 
medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993)

In view of the above, the Board concludes that none of the 
evidence associated with the claims file since the September 
1996 determination, when viewed either alone or in light of 
the evidence previously of record, tends to indicate that the 
appellant has a back disability as the result of disease or 
injury incurred in or aggravated by the appellant's military 
service.  As such, none of the evidence is new and material 
for the purpose of reopening the claim, and the September 
1996 determination remains final.

As the veteran has not fulfilled his threshold burden of 
presenting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

B.  Service Connection for a Left Knee Disability

Service medical records indicate the veteran was seen for his 
right knee while in service, but reflect no complaints, 
findings, or diagnosis pertaining to the left knee.  His May 
1978 and November 1978 pre-discharge examinations revealed no 
abnormalities of the lower extremities.

The Board also notes that the post-service record contains no 
competent, persuasive evidence of a current left knee 
disability.  VA outpatient treatment records from April 1983 
to January 2004 reflect no treatment for the left knee.  
Although September 2003 and January 2004 records reflect a 
notation of arthralgia (joint pain) of the knee (identified 
as one of the veteran's medical problems), the specific knee 
is not identified.  In any event, the Board reiterates that t 
pain, alone, without evidence of underlying pathology, does 
not constitute a disability for VA purposes.  See Sanchez-
Benitez, 13 Vet. App. at 285,.

Thus, in this case, the competent medical evidence of record 
simply does not establish that the veteran has, or ever has 
had, a left knee disability, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the veteran's and his 
representative's oral and written assertions  However, the 
Board points out that questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons without the appropriate medical training and 
expertise,  neither the veteran nor his representative is not 
competent to render a probative (persuasive) opinion on a 
medical matter.  See Bostain, 11 Vet. App. at 127, citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the claim for service connection 
for a left knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, the 
appeal as to this matter is denied.

Service connection for a left knee disability is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a rating in excess of 50 percent for 
schizophrenia, undifferentiated type, is warranted.  

The most recent VA psychiatric examination of the veteran was 
performed in November 2002.  The examiner then diagnosed the 
veteran with schizophrenia, alcohol abuse, and a cluster B 
personality disorder and assigned a Global Assessment of 
Functioning (GAF) score of 65. 

The Board notes that, in his January 2008 brief, the 
veteran's representative argued, on the veteran's behalf, 
that the November 2002 VA examination is inadequate for 
rating purposes because it is now more than five years old.  
The Board also notes that the first November 2002 VA examiner 
requested another psychiatrist examine the veteran because 
she had previously examined him for a higher rating.  The 
second November 2002 VA examiner did not have access to the 
claims file.

The Board also notes that, during his February 2008 Board 
hearing the veteran testified that he was now divorced, was 
unstable with poor impulse control, had psychotic moods and 
paranoia, and heard voices.  Subsequent to the hearing, his 
private psychiatrist, E.J.O., M.D., submitted to the Board a 
two-page report in February 2008 in which the psychiatrist 
opined that the veteran's condition had markedly limited his 
ability to undertake any type of substantial gainful activity 
on a regular and substantial basis.  Dr. E.J.O. noted that 
the veteran recently had tried working for the U.S. Postal 
Service but only worked for two months.  He also suggested 
that the veteran should continue psychiatric treatment 
indefinitely.

Thus, collectively, the evidence described above reflects a 
worsening of the veteran's service-connected schizophrenia, 
undifferentiated type,psychiatric disability.  To ensure that 
the record accurately reflects the current severity of the 
disability, the Board finds that a more contemporaneous 
examination-with findings responsive to the applicable 
rating criteria-is needed to properly evaluate the veteran's 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the veteran with a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous). 

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby notified that 
failure to report to the scheduled examination, without good 
cause, shall result in denial of the claim for increase.  See 
38 C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  Id.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the examination sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records of treatment and/or 
evaluation of the veteran for schizophrenia.  

The record reflects that the veteran receives treatment from 
the VA hospital in San Juan and the VA clinic in Arecibo, 
Puerto Rico; however, the most recent outpatient treatment 
records from the San Juan VAMC are dated in April 2000 and 
the most recent outpatient treatment records from the VA 
clinic in Arecibo are dated in January 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
psychiatric records of the San Juan VAMC and the Arecibo VA 
clinic, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, as regards assignment of disability ratings and 
effective dates-as well as Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) (as regards the minimum notice requirements 
for increased rating claims).  

In Vazquez-Flores, the Court held that, in rating cases, VA 
must notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board also notes that the veteran testified that he had 
been treated for five years by Dr. E.J.O, a psychiatrist.  
Because the claims file includes no treatment records from 
Dr. E.J.O., in its letter, the RO should specifically request 
that the veteran provide any necessary authorization to 
enable the RO to obtain all outstanding records of treatment 
by Dr. E.J.O.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected schizophrenia from the VA 
outpatient clinic in Arecibo, Puerto Rico 
(from January 2004 to the present), and 
from the San Juan VAMC (from April 2000 to 
the present).  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The RO should specifically request that 
the veteran provide any necessary 
authorization to enable it to obtain the 
treatment records of Dr. E.J.O.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman and Vazquez-Flores v. 
Peake (cited to and discussed above), as 
appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a psychiatrist, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies, (to include psychological 
testing, if warranted), should be 
accomplished (with all findings made 
available by the psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
obsessional rituals; memory loss; 
depressed mood; anxiety; panic attacks; 
sleep impairment; impaired judgment, 
speech, impulse control and/or thought 
processes; neglect of personal hygiene and 
appearance; suicidal ideation; spatial 
disorientation; delusions and/or 
hallucinations; difficulty in adapting to 
stressful circumstances; and inability to 
establish and maintain effective 
relationships.  The examiner should render 
a multi-axial diagnosis, including 
assignment of a GAF scale score that 
represents the level of impairment due to 
the veteran's psychiatric disability, and 
an explanation of what the score means.

The physician should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 50 percent for 
schizophrenia, undifferentiated type.  If 
the veteran fails to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b), as 
appropriate, in adjudicating the claim for 
increase.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


